DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
The foreign priority application No.2019-040260 filed on March 06, 2019 in Japan has been received and it is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7 of copending Application No. 16/800,478 (US 2020/0285152). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same epoxy compound, the same resist composition, and the same pattern forming process.
The copending Application No. 16/800,478 claims a positive resist composition comprising onium salts (A) and (B), an organic solvent (D), and a base polymer (C) adapted to increase alkaline solubility under the action of an acid (claim 1).

The resist composition further comprises a compound of formula (4):

    PNG
    media_image1.png
    89
    339
    media_image1.png
    Greyscale
, wherein X1 and X2 are each independently -CH2- or -O-, kA is 0 or 1, R41 and R42 are each independently a C4-C20 tertiary hydrocarbon group or a group selected from the following:

    PNG
    media_image2.png
    75
    335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    274
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    69
    285
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    83
    242
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    102
    353
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    253
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    62
    263
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    67
    256
    media_image9.png
    Greyscale
, wherein the broken line designates a valence bond (claim 5).

The onium salts (A) and (B) in claim 1 of the copending Application No. 16/800,478 are acid generators.
The base resin (C) in claims 1 and 3 of the copending Application No. 16/800,478 is a base polymer comprising recurring units adapted to a polarity switch under the action of an acid and a recurring unit of formula (D), wherein RA is hydrogen or methyl, Y3 is a single bond, Z3 is a C1-C20 carboxyl-containing substituent group in claim 2 of the instant application.
There resist composition in claims 1, 3, and 5 of the copending Application No. 16/800,478 is equivalent to the resist composition in claim 2 of the instant application.
The copending Application No. 16/800,478 claims a pattern forming process comprising the steps of: applying the positive resist composition to form a resist film on a substrate, exposing the resist film to KrF excimer laser, ArF excimer laser, EB or EUV, and developing the exposed resist film in a developer (claim 7), same as in claim 5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/800,478 (US 2020/0285152) in view of Trefonas et al. (US 2005/0181299)

However, it is well-known in the art that an alkali aqueous developing solution is used as developer for a positive resist and it removes the exposed areas of the positive resist, as evidenced in par.0040 of Trefonas et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an alkali aqueous developing solution in the process in claim 7 of the copending Application No. 16/800,478.
This is a provisional nonstatutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/800,478 (US 2020/0285152) in view of Nakagawa et al. (US 2017/0131634).
The copending Application No. 16/800,478 claims a pattern forming process (claim 7), but fails to specifically claim the developing solution.
However, it is well-known in the art that an organic solvent is used as developer for a positive resist and it removes the unexposed areas of the positive resist, as evidenced in par.0397 of Nakagawa et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an organic solvent as developing solution in the process in claim 7 of the copending Application No. 16/800,478.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/Primary Examiner, Art Unit 1722